      Case: 7:18-cr-00003-KKC-EBA Doc #: 47 Filed: 02/26/21 Page: 1 of 1 - Page ID#: 108

                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION AT PIKEVILLE
                                   CRIMINAL MINUTES – GENERAL

Case No. 18-CR-3-KKC-EBA-1                At Lexington                  Date February 26, 2021

USA vs Tabitha Chapman              x present     x   custody         bond         OR     Age

PRESENT: HON. KAREN K. CALDWELL, U.S. DISTRICT JUDGE

                  Genia Denisio            Linda Mullen               Andrew H. Trimble for Erin Roth
                  Deputy Clerk             Court Reporter                 Assistant U.S. Attorney

Counsel for Defendant     Patrick E. O’Neill       x present        retained         x appointed


PROCEEDINGS:          ALLOCUTION AND FINAL REVOCATION HEARING

       The parties appeared for final hearing on supervised release violation as noted. United States Probation
Officer Robin McFarland appeared telephonically. The Court heard statements of counsel and the defendant.

       The Court HEREBY ORDERS AS FOLLOWS:

   1. The Court finds that the defendant violated the terms and conditions of her supervised release.

   2. The Court ADOPTS the Recommended Disposition (DE #44) and the defendant’s term of supervision is
      REVOKED. A separate Revocation Judgment will be entered. Defendant was orally advised of her
      appellate rights.

   3. The defendant is remanded to custody.




Copies: COR, USP, USM

Initials of Deputy Clerk gld
TIC: /16 min
